                                                                                           1   Molly M. Rezac
                                                                                               Nevada Bar No. 7435
                                                                                           2   molly.rezac@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           3   50 W. Liberty Street, Suite 920
                                                                                               Reno, NV 89501
                                                                                           4   Telephone: 775.440.2372

                                                                                           5   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           6   anthony.martin@ogletreedeakins.com
                                                                                               Dana B. Salmonson
                                                                                           7   Nevada Bar No. 11180
                                                                                               dana.salmonson@ogletreedeakins.com
                                                                                           8   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               3800 Howard Hughes Parkway, Suite 1500
                                                                                           9   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                               Patrick F. Hulla (admitted pro hac vice)
                                                                                          11   patrick.hulla@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                          12   4520 Main Street, Suite 400
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               Kansas City, MO 64111
                                                                                          13   Telephone: 816.471.1301
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   Mary C. Dollarhide (admitted pro hac vice)
                                                                                               mary.dollarhide@dlapiper.com
                                                                                          15   DLA PIPER LLP (US)
                                                                                               4365 Executive Drive, Suite 1100
                                                                                          16   San Diego, CA 92121
                                                                                               Telephone: 858.677.1400
                                                                                          17   Attorneys for Defendant Venetian Casino Resort, LLC

                                                                                          18                              UNITED STATES DISTRICT COURT
                                                                                                                           FOR THE DISTRICT OF NEVADA
                                                                                          19
                                                                                               MUSTAFA YOUSIF and SHARONE                       Case No.: 2:16-cv-02941-RFB-NJK
                                                                                          20   WALKER on behalf of themselves and all
                                                                                               others similarly situated,
                                                                                          21                                                  MOTION AND PROPOSED ORDER FOR
                                                                                                                    Plaintiffs,                 WITHDRAWAL OF ANTHONY L.
                                                                                          22                                                  MARTIN, DANA B. SALMONSON AND
                                                                                               vs.                                            PATRICK F. HULLA AS COUNSEL OF
                                                                                          23                                                    RECORD AND REMOVAL FROM
                                                                                               LAS VEGAS SAND CORP.; THE                           CM/ECF SERVICE LIST
                                                                                          24   VENETIAN CASINO RESORT, LLC; and
                                                                                               DOES 1 through 50, inclusive,
                                                                                          25
                                                                                                                    Defendants.
                                                                                          26
                                                                                          27   TO ALL PARTIES, THEIR COUNSEL OF RECORD AND TO THIS COURT:
                                                                                          28
                                                                                           1          Pursuant to Local Rule IA 11-6, Counsel Anthony L. Martin, Dana B. Salmonson and
                                                                                           2   Patrick F. Hulla of the law firm of Ogletree, Deakins, Nash, Smoak & Stewart, P.C., hereby
                                                                                           3   request that they be removed from the instant action as attorneys of record for Defendant
                                                                                           4   Venetian Casino Resort, LLC (“Defendant”).1 This Motion is made in good faith and will not
                                                                                           5   result in the delay of discovery, trial, or any hearing in this case. Defendant will continue to be
                                                                                           6   represented by Molly M. Rezac of Ogletree, Deakins, Nash, Smoak & Stewart, P.C. as well as
                                                                                           7   Mary Dollarhide of DLA Piper LLP (admitted pro hac vice).
                                                                                           8          Counsel Anthony L. Martin, Dana B. Salmonson and Patrick F. Hulla also respectfully
                                                                                           9   request that they be removed from the CM/ECF filing notification in this matter.
                                                                                          10          DATED this 22nd day of August, 2019.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                                        /s/ Dana B. Salmonson
                                                                                                                                    Molly M. Rezac, Nevada Bar No. 7435
                                                                                          12                                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                    50 W. Liberty Street, Suite 920
                                                                                          13                                        Reno, NV 89501
                                                         Telephone: 702.369.6800




                                                                                                                                    Anthony L. Martin, Nevada Bar No. 8177
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                    Dana B. Salmonson, Nevada Bar No. 11180
                                                                                          15                                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                                    3800 Howard Hughes Parkway, Suite 1500
                                                                                          16                                        Las Vegas, NV 89169
                                                                                                                                    Patrick F. Hulla (admitted pro hac vice)
                                                                                          17                                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                                    4520 Main Street, Ste. 400
                                                                                          18                                        Kansas City, MO 64111
                                                                                          19                                        Mary Dollarhide (admitted pro hac vice)
                                                                                                                                    DLA PIPER LLP (US)
                                                                                          20                                        4365 Executive Drive, Suite 1100
                                                                                                                                    San Diego, CA 92121
                                                                                          21                                        Attorneys for Defendant Venetian Casino Resort, LLC
                                                                                          22                                        ORDER
                                                                                          23          IT IS SO ORDERED.
                                                                                          24                                                ____________________________________
                                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                                          25

                                                                                          26                                                        August 23, 2019
                                                                                                                                            DATED: ______________________________

                                                                                          27   1Defendant Las Vegas Sands Corp. was dismissed by way of Stipulation and signed Order on
                                                                                          28   October 5, 2018 (ECF No. 110.)


                                                                                                                                                2
